ORDER ON EXTENSION OF TIME
ELMO B. HUNTER, Senior District Judge.
Defendant moves for an extension of time in which to file the transcript in this *1452action. Defendant seeks an additional sixty (60) days or until March 16, 1984.
This social security appeal commenced in October of 1983. Service occurred on November 16, 1983. Defendant asked for the extension on January 16, 1983, sixty (60) days after service. In effect defendant wants 120 days in which to file the transcript.
Defendant does not inform the Court of why it can not meet its deadline. The seeking of additional time by the Department of Health and Human Services has become a routine occurrence in these social securities cases. The extensions as a matter of course should not continue. In many cases they result in substantial hardship on the claimant.
At least one court has granted interim payments pending appeal. See Day v. Schweiker, 685 F.2d 19 (2nd Cir.1982), cert. granted, — U.S.-, 103 S.Ct. 1873, 76 L.Ed.2d 806 (1983). This Court is not prepared to order such payments at this point, but suggests to the Secretary that unexplained delays may cause the Court to reevaluate its position in order to avoid unnecessary hardship on claimants and their counsel.
Accordingly, the Court
ORDERS the Secretary to file its response to the above styled complaint by or before March 1, 1984. If the Secretary fails to do so the plaintiff may renew its motion for interim benefits or whatever sanctions or other relief he believes applicable.